Exhibit 10.42

Williams Industrial Services Group Inc.

Restricted Shares Award Agreement

Notice of Restricted Shares Award

Williams Industrial Services Group Inc. (the “Company”) grants to the Grantee
named below the following number of restricted shares (the “Restricted Shares”),
as of the Date of Grant set forth below (the “Date of Grant”).  This grant of
Restricted Shares is a stand-alone award, separate and apart from, and outside
of, the Williams Industrial Services Group Inc. 2015 Equity Incentive Plan (the
“Plan”), and shall not constitute an award granted under or pursuant to the
Plan.  However, capitalized terms used but not defined in the Agreement shall
have the meanings given to those terms in the Plan.

Name of Grantee: [Name]

Date of Grant: January 22, 2019

Number of Restricted Shares:[        ]

Vesting Schedule:

DateNumber of Shares

January 22, 2020[        ]

January 22, 2021[        ]

January 22, 2022[        ]

January 22, 2023[        ]

Terms of Agreement: 

1. Grant of Restricted Shares.  Subject to and upon the terms, conditions and
restrictions set forth in this Agreement, and in consideration of past services
which have a value in excess of the par value of the Restricted Shares, the
Company hereby grants to the Grantee as of the Date of Grant the total number of
Restricted Shares set forth above.  Any certificates evidencing the Restricted
Shares will be held in custody by the Company together with a stock power
endorsed in blank by the Grantee with respect thereto, until the Restricted
Shares have become vested in accordance with Section 2.

2. Vesting.  The Restricted Shares granted under this Agreement shall vest in
four installments as set forth above (each a “Vesting Date”) subject to the
Grantee continuing to serve as a member of the Board as of the applicable
Vesting Date.  Notwithstanding anything herein to the contrary, upon the death
or Disability of the Grantee, the Grantee shall be vested in that number of
Restricted Shares equal to the product of (i) the number of unvested Restricted
Shares that otherwise would have vested had the Grantee remained on the Board
through the first Vesting Date following such termination, multiplied by (ii) a
fraction equal to the number of days that the Grantee served on the Board since
the immediately preceding Vesting Date (or, if none, since the Date of Grant)
over 365.  For purposes of this Agreement, “Disability” shall have the meaning
set forth in the Company’s long term disability plan.  





--------------------------------------------------------------------------------

 



3.Forfeiture of Restricted Shares.  The Restricted Shares that have not yet
vested pursuant to Section 2 (and any right to unpaid dividends under Section 5
with respect to the Restricted Shares) shall be forfeited automatically without
further action or notice if the Grantee ceases to serve as a member of the Board
prior to a Vesting Date, except as otherwise provided in Section 2.

4. Nontransferability.  Prior to the applicable Vesting Date, the Restricted
Shares granted pursuant to this Agreement may not be transferred, assigned,
pledged or hypothecated in any manner, or be subject to execution, attachment or
similar process, by operation of law or otherwise.  Any purported transfer or
encumbrance in violation of the provisions of this Section 4 shall be void, and
the other party to any such purported transaction shall not obtain any rights to
or interest in the Restricted Shares.

5. Dividend, Voting and Other Rights.  Except as otherwise provided herein, from
and after the Date of Grant, the Grantee shall have all of the rights of a
stockholder with respect to the Restricted Shares, including the right to vote
the Restricted Shares.  Notwithstanding the foregoing, the payment of dividends
or distributions on the Restricted Shares shall be subject to the following
rules:

(a)Cash Dividends.  Any cash dividends or distributions paid with respect to
Restricted Shares that have not yet vested will be subject to the same
restrictions on transferability and the possibility of forfeiture to the Company
as the Restricted Shares to which the cash dividends or distributions
relate.  To facilitate the enforcement of this provision, any such cash
dividends or distributions paid with respect to unvested Restricted Shares will
be held by the Company or its agent designated for that purpose until such time
as the Restricted Shares to which the cash dividends or distributions relate
become vested or are forfeited.   To the extent that the Restricted Shares
become vested in accordance with Section 2 hereof, the cash dividends or
distributions with respect thereto will be paid or transferred to the Grantee
(without interest) within 30 calendar days after the date that the Restricted
Shares become vested. To the extent the Restricted Shares are forfeited in
accordance with Section 3 hereof, all of the Grantee’s right, title and interest
in and to such cash dividends or distributions with respect thereto will
automatically be forfeited by the Grantee and transferred to the Company.  The
Grantee agrees to take any and all other actions (including without limitation
executing, delivering, performing and filing such other agreements, instruments
and documents) as the Company may deem necessary or appropriate to carry out and
give effect to this Section 5(a).  The obligations of the Company under this
Section 5(a) will be merely that of an unfunded and unsecured promise of the
Company to deliver cash in the future, subject to the terms and conditions
herein, and the rights of the Grantee to such cash payment will be no greater
than that of an unsecured general creditor.    Any cash paid to the Grantee
pursuant to this Section 5(a) shall be reported on the Grantee’s Form 1099-MISC
as compensation income for services as a director.

(b)In-Kind Distributions.  Any additional Shares or other securities that the
Grantee may become entitled to receive pursuant to a stock dividend, stock
split, combination of shares, recapitalization, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Company shall be considered Restricted Shares and shall be subject to the same
restrictions as the Restricted Shares covered by this Agreement. 

 



2

--------------------------------------------------------------------------------

 



6. Compliance with Laws.

(a) Taxes.  The Grantee shall be liable and responsible for all taxes owed in
connection with the Restricted Shares, including the awarding and vesting
thereof.  The Company does not commit and is under no obligation to structure
the Restricted Shares to reduce or eliminate the Grantee’s tax liability.

(b) Securities Law Compliance.  The Grantee understands that each certificate
evidencing the Restricted Shares will bear a legend in substantially the
following form, which the Grantee has read and understands:

THESE SECURITIES HAVE NOT BEEN ISSUED PURSUANT TO A REGISTRATION STATEMENT UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THESE SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT (1) PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (WHICH TRANSACTION
SHALL BE ACCOMPANIED BY AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES
ACT OR OTHER APPLICABLE LAWS) OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT RELATING TO SUCH SECURITIES UNDER THE SECURITIES ACT, IN EACH CASE IN
ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF
OTHER JURISDICTIONS..

(c)General.  No Restricted Shares shall be delivered unless and until the
Company is satisfied, in its sole discretion, that there has been compliance
with all legal requirements applicable to the issuance of such Restricted
Shares.

7. Miscellaneous.  

(a)  Discretion of the Board.  Unless otherwise explicitly provided herein, the
Board, or an authorized committee thereof, shall make all determinations
required to be made hereunder, including determinations required to be made by
the Company, and shall interpret all provisions of this Agreement and the
underlying Restricted Shares, as it deems necessary or desirable, in its sole
and unfettered discretion.  Such determinations and interpretations shall be
binding and conclusive with respect to the Company, the Grantee and any person
claiming an interest in the Restricted Shares under or through the Grantee.

(b) No Right to Reelection.  Nothing contained in this Agreement shall confer
upon the Grantee any right to be nominated for reelection by the Company’s
stockholders, or any right to remain a member of the Board for any period of
time, or at any particular rate of compensation.

(c)Amendment.  This Agreement may only be modified or amended by a writing
signed by both parties.

(d) Notices.  Any notices required to be given under this Agreement shall be
sufficient if in writing and if sent by certified mail, return receipt
requested, and addressed as follows:



3

--------------------------------------------------------------------------------

 



if to the Company:

Williams Industrial Services Group Inc.

Attention: General Counsel

100 Crescent Centre Parkway, Suite 1240

Tucker, GA 30084

if to the Grantee: the address of the Grantee most recently provided to the
Company,

or to such other address as either party may designate under the provisions
hereof.

(e) Entire Agreement.  This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersedes all prior written or oral communications,
representations and negotiations in respect thereto.   

(f) Successors and Assigns.  The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company.

(g) Applicable Law; Severability.  All rights and obligations under this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof.  In the event that any
court of competent jurisdiction shall determine that any provision, or any
portion thereof, contained in this Agreement shall be unenforceable in any
respect, then such provision shall be deemed limited to the extent that such
court deems it enforceable, and as so limited shall remain in full force and
effect.  In the event that such court shall deem any such provision, or portion
thereof, wholly unenforceable, the remaining provisions of this Agreement shall
nevertheless remain in full force and effect.

 

(h) Paragraph Headings; Rules of Construction.  The paragraph headings used in
this Agreement are for convenience of reference, and are not to be construed as
part of this Agreement.  The parties hereto acknowledge and agree that the rule
of construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

(i)Use of Grantee’s Information.  Information about the Grantee and the
Grantee’s participation in this Agreement may be collected, recorded and held,
used and disclosed for any purpose related to the administration of this
Agreement.  The Grantee understands that such processing of this information may
need to be carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America.  The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Agreement in any one or more of the ways referred to above.

(j) Electronic Delivery.  The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Agreement.  The Grantee understands

4

--------------------------------------------------------------------------------

 



that, unless earlier revoked by the Grantee by giving written notice to Laura
Payne, Director Financial Reporting, this consent shall be effective for the
duration of the Agreement.  The Grantee also understands that he or she shall
have the right at any time to request that the Company deliver written copies of
any and all materials referred to above at no charge.  The Grantee hereby
consents to any and all procedures the Company has established or may establish
for an electronic signature system for delivery and acceptance of any such
documents that the Company may elect to deliver, and agrees that his or her
electronic signature is the same as, and shall have the same force and effect
as, his or her manual signature.  The Grantee consents and agrees that any such
procedures and delivery may be effected by a third party engaged by the Company
to provide administrative services related to the Agreement.

(k) Fractional Shares.  Fractional Shares will be subject to rounding
conventions adopted by the Company from time to time; provided that in no event
will the total shares issued exceed the total Restricted Shares granted under
this award.

(l) No Waiver of Rights, Powers and Remedies.  No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of the party, unless explicitly provided for
herein.  No single or partial exercise of any right, power or remedy under this
Agreement by a party hereto, nor any abandonment or discontinuance of steps to
enforce any such right, power or remedy, shall preclude such party from any
other or further exercise thereof or the exercise of any other right, power or
remedy hereunder.

(m) Counterparts.  This Agreement may be executed in multiple counterparts,
including by electronic or facsimile signature, each of which shall be deemed in
original but all of which together shall constitute one and the same instrument.

(n)Adjustments.  In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation), such as a stock dividend, stock split,
reverse stock split, spinoff, rights offering, or recapitalization through a
large, nonrecurring cash dividend, the Board shall cause there to be an
equitable adjustment in the number and kind of Shares subject to this Agreement
to prevent dilution or enlargement of the rights of the Grantee. In the event of
any other change in corporate capitalization, or in the event of a merger,
consolidation, liquidation, or similar transaction, the Board may, in its sole
discretion, cause there to be an equitable adjustment as described in the
foregoing sentence, to prevent dilution or enlargement of rights.

(o)Change in Control.

(i)Board Discretion.  The Board may, in its sole discretion and without the
consent of the Grantee, determine whether and to what extent outstanding
Restricted Shares under this Agreement shall be assumed, converted or replaced
by the resulting entity in connection with a Change in Control (or, if the
Company is the resulting entity, whether such award shall be continued by the
Company), in each case subject to equitable adjustments in accordance with
Section 7(n) of this Agreement.

(ii)Award is Assumed.  To the extent the Restricted Shares under this Agreement
are assumed, converted or replaced by the resulting entity in the event of a
Change in

5

--------------------------------------------------------------------------------

 



Control (or, if the Company is the resulting entity, to the extent such award is
continued by the Company) as provided in Section 7(o)(i), then the Restricted
Shares shall continue to vest on the Vesting Date as provided herein, based on
the Grantee’s continued employment. Notwithstanding the preceding sentence, if
the Grantee incurs a Qualified Termination, then upon such termination all
outstanding Restricted Shares shall vest in full.

(iii)Award is not Assumed.  To the extent outstanding Restricted Shares under
this Agreement are not assumed, converted or replaced by the resulting entity in
connection with a Change in Control (or, if the Company is the resulting entity,
to the extent such award is not continued by the Company) in accordance with
Section 7(o)(i), then effective immediately prior to the Change in Control, all
outstanding Restricted Shares shall vest in full immediately prior to the Change
in Control.

(iv)Cancellation Right.  The Board may, in its sole discretion and without the
consent of the Grantee, provide that any outstanding Restricted Shares under
this Agreement (or a portion thereof) shall, upon the occurrence of such Change
in Control, be cancelled in exchange for a payment in cash or other property
(including shares of the resulting entity in connection with a Change in
Control) in an amount equal to the Fair Market Value of the Shares subject to
the outstanding Restricted Shares.

[SIGNATURE PAGE FOLLOWS]



6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the Date of
Grant.

 

WILLIAMS INDUSTRIAL SERVICES GRP INC.

 

 

By: /s/TRACY PAGLIARA

Tracy Pagliara

President and Chief Executive Officer 

 

 By executing this Agreement, you acknowledge that a copy of the Company’s most
recent Annual Report and Proxy Statement (the “Prospectus Information”) have
been received by you, and you consent to receiving this Prospectus Information
electronically, or, in the alternative, agree to contact Laura Payne, Director
Financial Reporting at 770-879-4576, to request a paper copy of the Prospectus
Information at no charge.

 

GRANTEE

 

_________________________________

Signature

Date:  ___________________________

7

--------------------------------------------------------------------------------